BRIEANT, District Judge,
concurring:
I concur in the result reached by Judge Meskill and adopt his analysis so far as it goes, but rely on the additional reasoning set forth below.
Because a labor union is a voluntary organization it may be that, in an ordinary case, as our distinguished dissenting colleague points out, the union may enforce its hiring hall rules “inconsistently or selectively” with the express or implied consent of the members or their elected leaders. Local 46 is not an ordinary case. In Local 46 the rules of the-hiring hall are either prescribed or received as having the force of law, by reason of the Consent Decree of the Southern District of New York (Marvin Frankel, J.), issued February 25, 1970. United States v. Wood, Wire and Metal Lathers Int’l Union, Local 46, [2 EPD ¶ 10,226], 1970 WL 104 (S.D.N.Y. 1970). Judge Frankel amended the Consent Decree by a Supplemental Opinion issued following a contempt proceeding, United States v. Wood, Wire and Metal Lathers Int’l Union, Local 46, [3 EPD ¶ 8204], 328 F.Supp. 429, 443 (S.D.N.Y. 1971), and then issued a Memorandum Confirming Rules and Procedures on July 16, 1971, United States v. Wood, Wire and Metal Lathers Int’l Union, Local ¿6, 68 Civ. 2116 (S.D.N.Y. 1971).
A consent decree carries the full force of a contested decision on the merits. “This is so because the entry of a consent judgment is an exercise of judicial power ... that is entitled to appropriate respect and because of the policy favoring finality of judgments.” Amalgamated Sugar Co. v. NL Indus., Inc., 825 F.2d 634, 639 (2d Cir.1987) (internal citations omitted), cert. denied sub nom Rothenberg v. Amalgamated Sugar Co., 484 U.S. 992,108 S.Ct. 511, 98 L.Ed.2d 511 (1987); see also Wallace Clark & Co. v. Acheson Industries, Inc., 532 F.2d 846, 848 (2d Cir.1976), cert. denied, 425 U.S. 976, 96 S.Ct. 2177, 48 L.Ed.2d 800 (1976).
The record is clear that Local 46 Business Agent Robert Ledwith corruptly promised complainant Fred James that he would refer James to the Northberry job, not yet in the hiring hall but expected in the coming week. James knew, as did Ledwith, that such a reference would violate the Consent Decree and would be a breach of Ledwith’s fiduciary obligations to the other unemployed members. Ledwith later decided not to. keep his illegal contract with James, not because of a sudden return to virtue, but out of retaliatory animus for James having complained to the NLRB.
Under the circumstances, neither this Court nor the Board may lawfully order the Union to compensate James for the loss of the benefits of his illegal bargain with Led-with. To do so, we would be acting as a “paymaster of the wages of crime, or referee between thieves.” Stone v. Freeman, 298 N.Y. 268, 271, 82 N.E.2d 571, 572 (1948) (Desmond, J.), quoting Schermerhorn v. Talman, 14 N.Y. 93, 141 (1856). See also Walters v. Fullwood, 675 F.Supp. 155, 160 (S.D.N.Y. 1987); Tarbert Trading, Ltd. v. Cometals, Inc., 663 F.Supp. 561, 567 (S.D.N.Y. 1987); Islamic Republic of Iran v. Pahlavi, 94 A.D.2d 374, 382, 464 N.Y.S.2d 487, 498 (1st Dep’t 1983), aff'd, 62 N.Y.2d 474, 478 N.Y.S.2d 597, 467 N.E.2d 245 (1984), cert. denied. 469 U.S. 1108, 105 S.Ct. 783, 83 L.Ed.2d 778 (1985) (Kupferman, J., concurring) (a “court should not lend its aid to a corrupt or evil design”). It is well settled law that illegal promises will not be enforced by the courts. The law leaves knowing parties to an illegal agreement where it finds them and gives no relief. Kaiser Steel Corp. v. Mullins, 455 U.S. 72, 76-78, 102 S.Ct. 851, 70 L.Ed.2d 833 (1982) (“[i]n such cases the aid of the court is denied, not for the benefit of the defendant, but because public policy demands that it should be denied without regard to the interests of individual parties”)(internal citations omitted); United States v. Bonanno Organized Crime Family of La Cosa Nostra, 879 F.2d 20, 28 (2d Cir.1989) (same); Flegenheimer v. Brogan, 259 A.D. 347, 349, 19 N.Y.S.2d 343, 345 (2d Dep’t 1940), aff'd, 284 N.Y. 268, 30 N.E.2d 591 (1940) (“the Dutch Schultz ease”).
While the 1971 Consent Decree remains in force, it must be obeyed. If changing times and circumstances have brought undue stric*109tures or inutility, Local 46 is free to seek a modification or vacatur from the district court. But while the decree remains in effect we cannot reward those such as James who agree to benefit from its knowing violation.